DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, and 6 – 10 are pending.  Claims 1, 2, and 6 – 8 were amended.  Claims 3 – 5 were cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 14 June 2022.  These drawings are acceptable.

Specification
Amendments to the specification were received on 14 June 2022.  These amendments are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ravey et al., “Energy-source-sizing Methodology for Hybrid Fuel Cell Vehicle” (hereinafter 'Ravey') in view of Shahverdi et al., US 2016/0368482 (hereinafter 'Shahverdi') in view of Lu et al., CN 105162150 ((hereinafter 'Lu').

Regarding claim 1: Ravey teaches a method comprising:
obtaining required power Pusage of a hybrid fuel-cell vehicle as a function of time for making round trips, and obtaining an average required power Pusage_avg from the required power Pusage over a time range required for the hybrid fuel-cell vehicle to make the round trips on a selected route ([page 4167, right column, section “B. Simulation”; page 4172, right column, section “E: Control of the Designed Vehicle on Two Driving Cycles”]: discloses a iterative set of simulation runs that determines power used at different unit times (equivalent to Pusage) and the calculation of an average power over time (equivalent to Pusage_avg, followed by a validation of the model using “real driving cycle” data);
determining energy storage capacity of a short-term energy storage device of the hybrid fuel-cell vehicle ([page 4169, right column – page 4170, left column, section “B. Size of the Battery Pack”; Table 1]:  discloses a determination of the size of the battery pack based on different assumption of energy recovered during braking);
calculating supply and demand mismatch power PΔi=Pusage_avg-Pusage as a function of time, and determining an energy storage capacity of a long-term energy storage device of the hybrid bus based on the supply and demand mismatch power ([page 4170, left column, section “C. Size of the Hydrogen Tank” and page 4168, bottom two paragraphs]:  discloses calculating the required size of the hydrogen storage tank based on the amount of hydrogen fuel required for the duration of the route (or “turnaround” plus a buffer (or “extra”), where the difference in instantaneous power required to be supplied by the peaking power system is calculated as an integral of current power less average power, as shown in equation 10.  Pcurrent(t) is equivalent to Pusage, and P(t) is equivalent to Pusageaverage, so the integration is equivalent to PΔi * dt).

Ravey is silent with respect to 
a hybrid bus;
a bus route;
obtaining the required power Pusage as a function of period (1/f) by performing Fourier transformation on the required power Pusage as a function of time;
obtaining specific values Pi respectively for periods Ti in at most a lower half of all periods of the required power Pusage as a function of period, by normalizing the required power Pusage for the periods Ti in at most the lower half over a sum of the required power Pusage for the periods Ti in at most the lower half, wherein 0<Pi<1;
obtaining a cumulative function                         
                            
                                
                                    Σ
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        ≥
                                        j
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     of                         
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    , selecting a critical percentage k (0.2<k<0.4), wherein                         
                            
                                
                                    Σ
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            =
                            k
                        
                    , determining energy storage capacity of a short-term energy storage device of the hybrid bus as C1*Pusage avg*Tk, C1 being a positive number; 
calculating supply and demand mismatch power PΔi=Pusage_avg-Pusage as a function of time, and determining an energy storage capacity of a long-term energy storage device of the hybrid bus based on the supply and demand mismatch power.

Shahverdi teaches a method for minimizing the size of a battery (“energy storage system”) in a hybrid vehicle ([0005]) that includes 
a hybrid bus ([0020]: discloses the use of the method for “trains; airplanes; air vehicles; automobiles; land, water. and space transportation vehicles; trucks; and ships”, where the Examiner interprets a hybrid bus as an example of land transportation vehicle);
a bus route ([0047]: discloses the use of a “standard drive cycle such as a city drive cycle”, which is interpreted as equivalent to the route taken by a bus in an urban environment);
obtaining the required power Pusage as a function of period (1/f) by performing Fourier transformation on the required power Pusage as a function of time ([0035, 0047, Fig 2]: discloses that total power used by the drive train is the sum of a constant amount of power provided by a generator and a variable amount of power provided by an energy storage system (ESS).   The power taken from the battery is transformed from the time domain into a frequency spectrum using a Fast Fourier Transform. The Examiner interprets the constant power provided by the generator should create a large value at a zero frequency (DC), but this is left out of Fig 2, which only shows energy taken from the energy storage system);
obtaining specific values Pi respectively for periods Ti in at most a lower half of all periods of the required power Pusage as a function of period, for the periods Ti in at most the lower half of the required power Pusage for the periods Ti ([0047, Fig 2]: discloses the creation of a spectrum of power usage per frequency over a range of frequencies. As shown, the frequencies range from approximately 0.001 Hz to 0.5 Hz, which is equivalent to periods ranging from 2 seconds to 1000 seconds, equivalent to Ti. The associated power requirements at each frequency (or period), equivalent to Pi, are shown from 200W up to 4000W); and
calculating supply and demand mismatch power PΔi=Pusage_avg-Pusage as a function of time, and determining an energy storage capacity of a long-term energy storage device of the hybrid bus based on the supply and demand mismatch power ([0073]: discloses calculating the battery size based on an expected value of power needed from the battery over a period of time during a drive cycle).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ravey in view of Shahverdi to extend the analysis of driving patterns from given routes to a wide variety of statistically defining patterns with the result of determining an appropriate battery size to support an efficiently operated hybrid drivetrain.

Lu teaches a method of determining the size required for electrical storage appliance attached to an electrical storage unit that handles variable power requirements over time, similar to the hybrid vehicle ([page 2, “Summary of Invention”]) that includes
The use of a Fourier transformation on the power flow to or from a battery, similar to Shahverdi ([page 3, fourth paragraph]: discloses performing a Fast Fourier Transform on the acquired data representing power delivered to or from the battery); 
normalizing the required power Pusage for the periods Ti in at most the lower half over a sum of the required power Pusage for the periods Ti in at most the lower half, wherein 0<Pi<1 ([page 3, fifth paragraph]: discloses “standardizing” the power supply and mismatch power, which is interpreted as “normalization”, of half of the data set resulting from the FFT to create a series of data points (interpreted as equivalent to Pi) that are each between 0 and 1.  Then these data points are then summed (“adding up”) to create a total power (                        
                            
                                ∑
                                
                                    
                                        
                                            P
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    )); and
obtaining a cumulative function                         
                            
                                
                                    Σ
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        ≥
                                        j
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     of                         
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    , selecting a critical percentage k (0.2<k<0.4), wherein                         
                            
                                
                                    Σ
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            =
                            k
                        
                    , determining energy storage capacity of a short-term energy storage device of the hybrid bus as C1*Pusage avg*Tk, C1 being a positive number ([page 3, seventh paragraph]: discloses a “relation curve” of the accumulated values, and selecting a point on the curve between 0.2 and 0.4 to be where the system needs to set the short—term energy storage amount in order to create a buffer that can satisfy the system demands).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ravey in view of Shahverdi in view of Lu to augment the calculation of the required battery size using an analytic process involving real world data, as a further check on the iterative simulations of potential usage.

Regarding claim 2: Ravey in view of Shahverdi in view of Lu teaches the method according to claim 1, as discussed above.
Ravey in view of Shahverdi is silent with respect to wherein 
obtaining the specific values Pi comprises obtaining the specific values Pi respectively for periods Ti in the lower half of all periods.

Lu teaches a method of determining the size required for electrical storage appliance attached to an electrical storage unit that handles variable power requirements over time, similar to the hybrid vehicle ([page 2, “Summary of Invention”]) that includes
obtaining the specific values Pi comprises obtaining the specific values Pi respectively for periods Ti in the lower half of all periods ([page 3, fifth paragraph]: discloses “standardizing” the power supply and mismatch power, which is interpreted as “normalization”, of half of the data set resulting from the FFT to create a series of data points (interpreted as equivalent to Pi) that are each between 0 and 1.  Then these data points are then summed (“adding up”) to create a total power (                        
                            
                                ∑
                                
                                    
                                        
                                            P
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    )).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ravey in view of Shahverdi in view of Lu to augment the calculation of the required battery size using an analytic process involving real world data, as a further check on the iterative simulations of potential usage.

Regarding claim 6: Ravey in view of Shahverdi in view of Lu teaches the method according to claim 1, as discussed above, wherein 1≤C1≤2 (Ravey: [page 4170, left column, “C. Size of Hydrogen Tank”]: discusses in a buffer quantity added to the size of the hydrogen tank, as shown in equation 17).

Regarding claim 7: Ravey in view of Shahverdi in view of Lu teaches the method according to claim 6, as discussed above, further comprising determining C1 based on extra influence factors selected from the group consisting of efficiency of an electric power conversion device, safety margins and safety limits of the energy storage devices, load increases of an air conditioner in winter and summer and drive power demand increases at rush hours (Ravey: [page 4170, left column, “C. Size of Hydrogen Tank” ]: discusses in a buffer quantity added to the size of the hydrogen tank, as shown in equation 17, where the extra is required as a safety margin as not all of the hydrogen can be used).

Regarding claim 8: Ravey in view of Shahverdi in view of Lu teaches the method according to claim 1, as discussed above, wherein the required power Pusage includes power demand for vehicle advancing and power demand for operation of equipment on the hybrid bus (Ravey: [page 4167, left column, “Section III”]: discloses equations 2 and 3 that account for the energy demands of the hybrid truck.  The term Ft covers the traction force, which is interpreted as equivalent to “drive force”.  The term Fd account for “all other effects”, which is interpreted as including vehicle-mounted equipment).

Regarding claim 9: Ravey in view of Shahverdi in view of Lu teaches the method according to claim 1, as discussed above, wherein the long-term energy storage device is a fuel energy storage device (Ravey: [page 4170, left column, “C. Size of Hydrogen Tank”]: discusses in detail determining the size of tank to hold a needed quantity of pressurized hydrogen which serves as the fuel for the hybrid truck).

Regarding claim 10: Ravey in view of Shahverdi in view of Lu teaches the method according to claim 1, as discussed above, wherein the short-term energy storage device is a battery or a capacitive energy storage device (Ravey: [page 4169, left column, “B. Size of Battery Pack”, continuing to page 4170]: discusses in detail determining the size of a battery that serves as the short-term energy storage device).

Response to Arguments
35 USC §112 
Applicant’s extensive amendments with respect to claims 1, 2, and 6 – 8 have been fully considered and resolve the various issues of indefiniteness.  The rejections of 14 March 2022 have been withdrawn. 
	
35 USC §103 
Applicant’s arguments with respect to claims 1, 2, and 6 – 8have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's extensive amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862